Citation Nr: 0430915	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran an 
increased evaluation for his service-connected right knee 
condition.

In December 2003, the veteran requested a Decision Review 
Officer hearing.  A hearing was scheduled for February 2004, 
and the veteran cancelled it in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA compensation examination of the right knee, conducted in 
February 2003 showed extension to 0 degrees and flexion to 45 
degrees.  The most recent VA examination, dated April 2004, 
indicates that the range of motion of the veteran's right 
knee was markedly impaired, with extension to 75 degrees in 
the sitting position, and flexion to 70 degrees in the 
standing position.  38 C.F.R. § , 4.71 Plate II provides that 
normal range of motion of the knee in a sitting position is 
140 degrees flexion (normal) to 0 degrees extension (normal).  
In view of the difference in the range of motion findings 
between the two examinations recorded within a relatively 
short time period, the Board is of the opinion that a current 
examination is warranted.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his left knee disorder 
covering the period from 1992 to the 
present.  

A VA examination should be conducted by 
an orthopedist in order to determine the 
severity the disabilities involving the 
knees.  The examiner should be afforded 
an opportunity to review the appellant's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies.  It is 
requested that the examination include 
range of motion testing.  38 C.F.R. § , 
4.71 Plate II provides that normal range 
of motion of the knee in a sitting 
position is 140 degrees flexion (normal) 
0 degrees extension (normal). 

Additionally, to the extent possible the 
orthopedist should be requested to 
determine whether the left knee disorder 
exhibits instability, subluxation, 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination. The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




